IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                  February 25, 2008
                                 No. 07-50506
                               Summary Calendar                Charles R. Fulbruge III
                                                                       Clerk

UNITED STATES OF AMERICA

                                             Plaintiff-Appellee

v.

MIGUEL ANGEL VILLA

                                             Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                        USDC No. 3:06-CR-2519-ALL


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Miguel Angel Villa appeals the 18-month sentence imposed following his
guilty-plea conviction for violating 8 U.S.C. § 1326. Villa argues that the district
court imposed an unreasonable sentence because his illegal reentry offense did
not pose a danger to the public, he only returned to the United States in order
to retrieve personal effects from his girlfriend, who had been murdered, and the
additional criminal history points that he received for having committed this
offense while on supervised release from his prior illegal reentry offense

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-50506

rendered the advisory Guidelines range too high, particularly in light of the 11-
month sentence that he received for the revocation of his supervised release.
      We review the sentence imposed by the district court for abuse of
discretion. Gall v. United States,    S. Ct.   , 2007 WL 4292116 * 7 (Dec. 10,
2007). Villa does not contend that the district court erred in calculating the
advisory guidelines range. Where the district court exercises its discretion to
impose a sentence within a properly calculated guidelines range, the sentence
is presumptively reasonable. See Rita v. United States, 127 S. Ct. 2456, 2462
(2007).   Here, the record reflects that the district court considered Villa’s
arguments, the recommendations of the presentence report, the applicable
guidelines range, and the factors in 18 U.S.C. § 3553(a). Villa has not shown
that the district court abused its discretion by imposing a sentence within the
advisory guidelines range. See Rita, 127 S. Ct. at 2470.
      AFFIRMED.




                                       2